Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1. 	This office action is in response to applicant's Arguments/Remarks filed 11/22/2020. Claims 1, 3-20 and new claim 21 are pending, and claim 2 is cancelled.

Response to Arguments
2.	Applicant’s arguments with respect to claim(s) 1 and 3-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Regarding the amended claims 1 and 17, applicant argues that the combination of Carley and Callender does not disclose “…the output of an output matching network comprising a first transformer is connected directly to an input/output of the transceiver circuit and an input of the input matching network comprising a second transformer is connected to the output of the output matching network and the input/output of the transceiver circuit by a series capacitor, as presently claimed. Callender discloses two transmission lines are connected between the output of the output matching network comprising the TX transformer and the input of the input matching network comprising the RX transformer … Callender does not teach or suggest the two transmission lines may be eliminated, or replaced by a direct connection and a series capacitor. Callender 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 1, 3-4 and 8-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carley et al (U.S. Patent Pub. # US 2007/0232241 A1) ) in view of Callender et al (U.S. Patent Pub. # US 2020/0083924 A1).
Regarding claim 1, Carley et al discloses an apparatus (figure 1,  a transceiver switching circuit 40) comprising: a transceiver circuit (figure 1,  a transceiver switching circuit 40; paragraph 0028); and a shunt switch (figure 1(a), switch  56; paragraphs 0029 and 0031-0032), wherein (i) said transceiver circuit comprises a transmit chain including an output matching network (figure 1(a), a transmit side 41; paragraphs 0032-0033,  the transmit side 41 is including an output matching network (i.e., a reactive device 52)), and a receive chain including an input matching network (figures 1(a), a receive side 43; paragraphs 0032-0033,  the receive side 43 is including an input matching network (i.e., a reactive device 54)), (ii) an output of said output matching network is connected directly to an input/output of said transceiver circuit (figure 1(a), the reactive device 52; paragraphs 0029-0030, the reactive device 52 is connected directly to an input/output of said transceiver circuit (i.e., a connection point of the reactive devices 52, 58 and 60)), (iii) said series 
Carley et al does not explicitly disclose the output matching network comprising a first transformer and 6the input matching network comprising a second transformer.
Callender et al discloses an output matching network comprising a first transformer (figure 8, TX Transformer matching network 824; paragraphs 0112-0113 and 0116) and an input matching network comprising a second transformer (figure 8, RX Transformer matching network 810; paragraphs 0106 and 0108-0109).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to incorporate a first transformer in the 

Regarding claim 3, Carley et al in view of Callender et al discloses the apparatus of claim 1. In addition, Carley et al discloses wherein said output matching network comprises a first radio frequency choke/inductor and said input matching network comprises a second radio frequency choke/inductor ( figure 2, inductor 124; paragraph 0048).

Regarding claim 4, Carley et al in view of Callender et al discloses the apparatus of claim 1. In addition, Carley et al further discloses wherein said input/output of said transceiver circuit is connected to at least one of an antenna element and a transmission line (figure 1(a), antenna 44; paragraph 0030).

Regarding claim 5, Carley et al in view of Callender et al discloses the apparatus of claim 4. In addition, Carley et al does not explicitly disclose wherein said antenna element is one of a plurality of antenna elements making up a phased array antenna.
Callender et al discloses wherein said antenna element is one of a plurality of antenna elements making up a phased array antenna (paragraphs 0049-0050 and 0129).

Regarding claim 6, Carley et al in view of Callender et al discloses the apparatus of claim 5. In addition, Carley et al discloses wherein said transceiver circuit, said series capacitor, and said shunt switch are part of a beam former integrated circuit (paragraphs 0029-0030).

Regarding claim 7, Carley et al in view of Callender et al discloses the apparatus of claim 6. In addition, Carley et al discloses wherein said beam former integrated circuit comprises a plurality of transceiver circuits with each including a respective series capacitor and a respective shunt switch (see figure 1(b), a transceiver switching circuit 40' for use in a multi-band (dual frequency) system)).

Regarding claim 8, Carley et al in view of Callender et al discloses the apparatus of claim 1. In addition, Carley et al discloses the switching device further comprising a shunt capacitor connected in parallel with said shunt switch (figure 4, a shunt capacitor 144 is connected in parallel with said shunt switches 302, 144; paragraphs 0056 and 0059).

Regarding claim 9, Carley et al in view of Callender et al discloses the apparatus of claim 8. In addition, Carley et al discloses wherein said transceiver circuit said series capacitor, said shunt capacitor, and said shunt switch are part of an integrated circuit (see figure 4, capacitor 304, capacitor 144 and switch 142,are integrated).



Regarding claim 11, Carley et al in view of Callender et al discloses the apparatus of claim 10. In addition, Carley et al discloses wherein said shunt switch comprises a stacked transistor device (see figure 3, switches 120, 302 and 142; paragraphs 0059-0061).

Regarding claim 12, Carley et al in view of Callender et al discloses the apparatus of claim 10. In addition, Carley et al discloses wherein said transistors are implemented using at least one of complementary metal oxide semiconductor (CMOS) technology, high electron mobility transistor (HEMT) technology, pseudomorphic high electron mobility transistor (pHEMT) technology, and silicon-on-insulator technology (paragraphs 0009 and 0049).

Regarding claim 13, Carley et al in view of Callender et al discloses the apparatus of claim 10. In addition, Carley et al further discloses wherein said transistors are implemented using a low voltage submicron transistor technology having a low breakdown voltage (paragraph 0033, “switches can be implemented using a very low breakdown voltage MOS device”).



Regarding claim 15, Carley et al in view of Callender et al discloses the apparatus of claim 1. In addition, Carley et al discloses wherein said transceiver circuit, said series capacitor, and said shunt switch are implemented on at least one of an integrated circuit and a printed circuit board (paragraph 0009, a transmit/receive switch function using a CMOS IC process).

Regarding claim 17, claim 17 is similar in scope to the claim 1 except in “method” form and thus the rejection to claim 1 hereinabove is also applicable to claim 17.

Regarding claim 18, and as applied to the claim 17 above, claim 18 is similar in scope to the claim 8 except in “method” form and thus the rejection to claim 8 hereinabove is also applicable to claim 18.

Regarding claim 19, and as applied to the claim 18 above, Carley et al discloses wherein a value of said shunt capacitor is selected to adjust an impedance presented to the input of the receiver chain to improve noise behavior (paragraph 0052).

.

4.	Claims 16 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carley et al (U.S. Patent Pub. # US 2007/0232241 A1) ) in view of Callender et al (U.S. Patent Pub. # US 2020/0083924 A1) further in view of Bakalski et al (U.S. Patent Pub. # US 2013/0207872 A1).
Regarding claim 16, Carley et al in view of Callender et al discloses the apparatus of claim 1. Carley et al in view of Callender et al does not disclose wherein: series capacitor comprises at least one of a metal- insulator-metal capacitor, a finger capacitor, and a ceramic capacitor. 
Bakalski et al discloses a capacitor is implemented as a metal- insulator-metal capacitor (paragraph 0126).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Bakalski et al in to Carley et al in view of Callender et, such that a capacitor in matching network could be implemented as a metal- insulator-metal capacitor by design preference in order to provide the highest possible quality factor as taught by Bakalski et al (paragraph 0105).

Regarding claim 21, Carley et al in view of Callender et al discloses the apparatus of claim 1. Carley et al in view of Callender et al does not disclose wherein 
Bakalski et al discloses transformers are implemented as planar coupled spiral transmission lines (paragraphs 0110-0112).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Bakalski et al in to Carley et al in view of Callender et, such that transformers are implemented as planar coupled spiral transmission lines in order to obtain the desired impedance switching ratio as taught by Bakalski et al (paragraph 0100).
 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PAN YUWEN can be reached on 571-272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/YUWEN PAN/           Supervisory Patent Examiner, Art Unit 2649